Exhibit 10.2

LETTER OF GUARANTEE

LETTER OF GUARANTEE dated as of May 24, 2012 (the “Letter of Guarantee”) made by
the undersigned ZIMMER HOLDINGS, INC., a Delaware corporation (the “Guarantor”),
in favor of SUMITOMO MITSUI BANKING CORPORATION, a Japanese banking corporation,
and/or any of its subsidiaries or affiliates (individually or collectively, as
the context may require, the “Bank”).

PRELIMINARY STATEMENTS: The Bank has entered into that certain ¥11,700,000,000
Term Loan Agreement dated as of May 24, 2012 (as it may be amended,
supplemented, extended, renewed, or otherwise modified from time to time, the
“Agreement”) with ZIMMER K.K. (the “Borrower”), a corporation organized under
the laws of Japan, pursuant to which the Bank has agreed to extend a loan to the
Borrower (the foregoing credit arrangement being the “Facility” and any writing
evidencing, supporting or securing the Facility, including the Agreement, being
a “Facility Document”). The Guarantor owns a substantial amount of the stock or
other ownership interests of the Borrower and is financially interested in its
affairs.

THEREFORE, in consideration of this Letter of Guarantee and in order to induce
the Bank to extend credit or give financial accommodation under the Facility,
the Guarantor agrees as follows:

Section 1. Guarantee of Payment. The Guarantor absolutely, unconditionally, and
irrevocably guarantees to the Bank the punctual and full payment of all sums now
owing or which may in the future be owing by the Borrower under the Facility,
when the same are due and payable, whether on demand, at stated maturity, by
acceleration or otherwise, and whether for principal, interest, fees, expenses,
indemnification or otherwise (all of the foregoing sums being the
“Liabilities”). The Liabilities include, without limitation, interest accruing
after the commencement of a proceeding under bankruptcy, insolvency or similar
laws of any jurisdiction at the rate or rates provided in the Facility
Documents. This Letter of Guarantee is a guarantee of payment and not of
collection only. The Bank shall not be required to exhaust any right or remedy
or take any action against the Borrower or any other person or entity or any
collateral. The Guarantor agrees that, as between the Guarantor and the Bank,
the Liabilities may be declared to be due and payable for the purposes of this
Letter of Guarantee notwithstanding any stay, injunction or other prohibition
which may prevent, delay or vitiate any declaration as regards the Borrower and
that in the event of a declaration or attempted declaration, the Liabilities
shall immediately become due and payable by the Guarantor for the purposes of
this Letter of Guarantee.

Section 2. Guarantee Absolute. The Guarantor guarantees that the Liabilities
shall be paid strictly in accordance with the terms of the Facility. The
liability of the Guarantor under this Letter of Guarantee is absolute and
unconditional irrespective of: (a) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Facility Documents or
Liabilities, or any other amendment or waiver of or any consent to departure
from any of the terms of any Facility Document or Liability, regardless of
whether notice is given or further consent is obtained; (b) any exchange,
release or non perfection of any collateral, or any release or amendment or
waiver of or consent to departure from any other guarantee, for all or any of
the Liabilities; (c) any present or future law, regulation or order of any
jurisdiction (whether of right



--------------------------------------------------------------------------------

or in fact) or of any agency thereof purporting to reduce, amend, restructure or
otherwise affect any term of any Facility Document or Liability; (d) without
being limited by the foregoing, any lack of validity or enforceability of any
Facility Document or Liability; or (e) any other defense whatsoever which might
constitute a defense available to, or discharge of, the Borrower or a guarantor.

Section 3. Guarantee Irrevocable. This Letter of Guarantee is a continuing
guarantee and shall remain in full force and effect until payment in full of all
Liabilities and other amounts payable under this Letter of Guarantee and until
the Facility is no longer in effect or, if earlier, when the Guarantor has given
the Bank written notice that this Letter of Guarantee has been revoked; provided
that any notice under this Section shall not release the Guarantor from any
Liability, absolute or contingent, existing prior to the Bank’s actual receipt
of the notice at its branches or departments responsible for the Facility.

Section 4. Reinstatement. This Letter of Guarantee shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of
any of the Liabilities is rescinded or must otherwise be returned by the Bank on
the insolvency, bankruptcy or reorganization of the Borrower or otherwise, all
as though the payment had not been made.

Section 5. Subrogation. The Guarantor shall not exercise any rights which it may
acquire by way of subrogation, by any payment made under this Letter of
Guarantee or otherwise, until all the Liabilities have been paid in full and the
Facility is no longer in effect; provided that if the Guarantor is an “insider”
of the Borrower, as such term is defined in Section 101 of the Federal
Bankruptcy Code, the Guarantor hereby irrevocably waives any and all right to
which it may be entitled, by operation of law or otherwise, upon making any
payment hereunder, to be subrogated to the rights of the Bank against the
Borrower with respect to such payment or otherwise to be reimbursed, indemnified
or exonerated by the Borrower in respect thereof. If any amount is paid to the
Guarantor on account of subrogation rights under this Letter of Guarantee at any
time when all the Liabilities have not been paid in full, the amount shall be
held in trust for the benefit of the Bank and shall be promptly paid to the Bank
to be credited and applied to the Liabilities, whether matured or unmatured or
absolute or contingent, in accordance with the terms of the Facility. If the
Guarantor makes payment to the Bank of all or any part of the Liabilities and
all the Liabilities are paid in full and the Facility is no longer in effect,
the Bank shall (subject to the proviso in the first sentence of this Section),
at the Guarantor’s request, execute and deliver to the Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to the Guarantor of an interest in the
Liabilities resulting from the payment.

Section 6. Subordination. Without limiting the Bank’s rights under any other
agreement, any liabilities owed by the Borrower to the Guarantor in connection
with any extension of credit or financial accommodation by the Guarantor to or
for the account of the Borrower, including but not limited to interest accruing
at the agreed contract rate after the commencement of a bankruptcy or similar
proceeding, are hereby subordinated to the Liabilities, and such liabilities of
the Borrower to the Guarantor, if the Bank so requests, shall be collected,
enforced and received by the Guarantor as trustee for the Bank and shall be paid
over to the Bank on account of the Liabilities but without reducing or affecting
in any manner the liability of the Guarantor under the other provisions of this
Letter of Guarantee.

 

- 2 -



--------------------------------------------------------------------------------

Section 7. Payments Generally. All payments by the Guarantor shall be made in
the manner, at the place, and in the currency required by the Facility
Documents.

Section 8. Certain Taxes. The Guarantor further agrees that all payments to be
made hereunder shall be made without setoff or counterclaim and free and clear
of, and without deduction for, any taxes, levies, imposts, duties, charges,
fees, deductions, withholdings or restrictions or conditions of any nature
whatsoever now or hereafter imposed, levied, collected, withheld or assessed by
any country or by any political subdivision or taxing authority thereof or
therein (“Taxes”). If any Taxes are required to be withheld from any amounts
payable to the Bank hereunder, the amounts so payable to the Bank shall be
increased to the extent necessary to yield to the Bank (after payment of all
Taxes) the amounts payable hereunder in the full amounts so to be paid. Whenever
any Tax is paid by the Guarantor, as promptly as possible thereafter the
Guarantor shall send the Bank an official receipt showing payment thereof,
together with such additional documentary evidence as may be required from time
to time by the Bank.

Section 9. Representations and Warranties. The Guarantor represents and warrants
that this Letter of Guarantee: (a) has been authorized by all necessary action;
(b) does not violate any agreement, instrument, law, regulation or order
applicable to the Guarantor; (c) does not require the consent or approval of any
person or entity, including but not limited to any governmental authority, or
any filing or registration of any kind (other than filing with the United States
Securities and Exchange Commission, if deemed necessary or appropriate by
counsel for the Guarantor); and (d) is the legal, valid and binding obligation
of the Guarantor enforceable against the Guarantor in accordance with its terms,
except to the extent that enforcement may be limited by applicable bankruptcy,
insolvency and other similar laws affecting creditors’ rights generally.

Section 10. Remedies Generally. The remedies provided in this Letter of
Guarantee are cumulative and not exclusive of any remedies provided by law.

Section 11. Setoff. The Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim the Bank may
otherwise have, the Bank shall be entitled, at its option, to offset balances
(general or special, time or demand, provisional or final) held by it for the
account of the Guarantor at any of the Bank’s offices, in South Korean won, U.S.
dollars, or in any other currency, against any amount payable by the Guarantor
under this Letter of Guarantee which is not paid when due (regardless of whether
such balances are then due to the Guarantor), in which case it shall promptly
notify the Guarantor thereof; provided that the Bank’s failure to give such
notice shall not affect the validity thereof.

Section 12. Rights Cumulative. This Letter of Guarantee shall not be considered
to modify other guaranties, if any, made by the Guarantor in respect of the
transactions between the Bank and the Borrower and shall be additional to the
maximum amount, if any, undertaken by the Guarantor under other guaranties. The
foregoing shall also apply to the guaranties which may be made by the Guarantor
in the future to secure transactions between the Bank and the Borrower.

 

- 3 -



--------------------------------------------------------------------------------

Section 13. Formalities. The Guarantor waives presentment, notice of dishonor,
protest, notice of acceptance of this Letter of Guarantee or incurrence of any
Liability and any other formality with respect to any of the Liabilities or this
Letter of Guarantee.

Section 14. Amendments and Waivers. No amendment or waiver of any provision of
this Letter of Guarantee, nor consent to any departure by the Guarantor
therefrom, shall be effective unless it is in writing and signed by the Bank,
and then the waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No failure on the part of the Bank
to exercise, and no delay in exercising, any right under this Letter of
Guarantee shall operate as a waiver or preclude any other or further exercise
thereof or the exercise of any other right.

Section 15. Expenses. The Guarantor shall reimburse the Bank on demand for all
costs, expenses and charges (including without limitation fees and charges of
external legal counsel for the Bank and costs allocated by its internal legal
department) incurred by the Bank in connection with the preparation, performance
or enforcement of this Letter of Guarantee. The obligations of the Guarantor
under this Section shall survive the termination of this Letter of Guarantee.

Section 16. Assignment. This Letter of Guarantee shall be binding on, and shall
inure to the benefit of the Guarantor, the Bank and their respective successors
and assigns; provided that the Guarantor may not assign or transfer its rights
or obligations under this Letter of Guarantee. Without limiting the generality
of the foregoing: (a) the obligations of the Guarantor under this Letter of
Guarantee shall continue in full force and effect and shall be binding on:
(i) the estate of the Guarantor if the Guarantor is an individual; and (ii) any
successor partnership and on previous partners and their respective estates if
the Guarantor is a partnership, regardless of any change in the partnership as a
result of death retirement or otherwise; and (b) the Bank may assign, sell
participations in or otherwise transfer its rights under the Facility to any
other person or entity, and the other person or entity shall then become vested
with all the rights granted to the Bank in this Letter of Guarantee or
otherwise.

Section 17. Captions. The headings and captions in this Letter of Guarantee are
for convenience only and shall not affect the interpretation or construction of
this Letter of Guarantee.

Section 18. Governing Law, Etc. This Letter of Guarantee shall be governed by
the law of the state of New York. Any legal action or proceeding with respect to
this Letter of Guarantee, and any other Facility Document, may be brought in the
courts of the State of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this Letter of
Guarantee, the Guarantor hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts. The parties hereto hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions. The Guarantor hereby
irrevocably consents to the service of any and all legal process, summons,
notices and documents in any suit, action or proceeding brought in the United
States of America arising out of or in connection with this Letter of Guarantee
or any other Facility Document by

 

- 4 -



--------------------------------------------------------------------------------

the mailing (by registered or certified mail, postage prepaid) or delivering of
a copy of such process to the Guarantor at its address set forth on the
signature page hereof or as otherwise specified by the Guarantor from time to
time. The Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing contained
in this Section 18 shall affect the right of the Bank to serve process in any
other manner permitted by law or commence legal proceedings or otherwise proceed
against the Guarantor in any other jurisdiction. THE GUARANTOR WAIVES ANY RIGHT
THE GUARANTOR MAY HAVE TO JURY TRIAL. TO THE EXTENT THAT THE GUARANTOR HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER FROM SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT, EXECUTION OR OTHERWISE), THE
GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THIS LETTER OF GUARANTEE.

IN WITNESS WHEREOF, the Guarantor has caused this Letter of Guarantee to be
executed and delivered by its authorized officers.

 

ZIMMER HOLDINGS, INC. By:   /s/ James T. Crines  

James T. Crines

Executive Vice President, Finance and Chief

Financial Officer

 

By:   /s/ Robert J. Marshall Jr.  

Robert J. Marshall Jr.

Vice President, Investor Relations and Treasurer

Address:  

345 East Main Street

Warsaw, IN 46580

Attention:

  Robert J. Marshall Jr.

Phone:

  (574) 371-8096

Fax:

  (574) 372-4864

 

- 5 -